MEMORANDUM**
Sailor J. Kennedy appeals pro se the district court’s order dismissing, for lack of subject matter jurisdiction, his 42 U.S.C. § 1983 action seeking reversal of decisions entered against him by California state courts. Kennedy also challenges the constitutionality of California’s vexatious litigant statute. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal of Kennedy’s action, and may affirm on any ground supported by the record. Guerrero v. Gates, 357 F.3d 911, 916 (9th Cir.2004).
*515The district court properly concluded that it lacked jurisdiction to review Kennedy’s challenge to two prior state court rulings against him. See Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir.2003) (“the United States District Court, as a court of original jurisdiction, has no authority to review the final determinations of a state court in judicial proceedings.”). Because Kennedy’s constitutional claims presented in federal court are “inextricably intertwined” with the substance of the state court decisions, review of those claims is also barred under the Rooker-Feldman doctrine. See id. at 900-01.
Kennedy’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.